MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                                   Apr 22 2015, 6:33 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT
      Jeffry G. Price
      Peru, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Cody Boruff,                                             April 22, 2015

      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               34A02-1412-DR-844
              v.                                               Appeal from the Howard Circuit
                                                               Court

      Tiffany Boruff,                                          The Honorable Lynn Murray, Judge
      Appellee-Respondent
                                                               Cause No. 34C01-1308-DR-644




      Najam, Judge.


                                         Statement of the Case
[1]   Cody Boruff (“Father”) appeals the dissolution court’s decree of dissolution of

      his marriage to Tiffany Boruff (“Mother”). Father presents four issues for our

      review:




      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015         Page 1 of 22
              1.       Whether the trial court abused its discretion when it
                       denied his motion to continue the final hearing.

              2.       Whether the trial court abused its discretion when it
                       calculated his child support obligation.

              3.       Whether the trial court abused its discretion when it
                       divided the marital estate.

              4.       Whether the trial court abused its discretion when it
                       ordered him to pay some of Wife’s attorney’s fees.


      We affirm.


                                 Facts and Procedural History
[2]   Father and Mother were married in May 2012, and one child, K.B., was born

      of the marriage in July 2012. On August 6, 2013, Father filed a petition for

      dissolution of the marriage, and on August 23, Mother filed a “counter-

      petition” for dissolution. Appellant’s App. at 11. On September 5, the parties,

      by their respective attorneys, filed an agreed provisional order with the trial

      court, and the trial court approved that order. Pursuant to the provisional

      order, Mother had custody of K.B., and Father exercised parenting time and

      was obligated to pay child support in the amount of $77 per week. But Father

      did not comply with the child support order.


[3]   In December 2013, Father’s attorney withdrew his representation of Father.

      And on February 18, 2014, on Mother’s motion, the trial court issued an

      income withholding order for child support to Wendy’s restaurant, Father’s

      employer. Also on that date, Mother requested a final hearing on the
      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 2 of 22
      dissolution petition, as well as a hearing on Mother’s affidavit for citation

      alleging that Father was in contempt of court for failure to pay child support.1

      The trial court set a hearing on both matters for March 27 (“the hearing”), and

      it ordered Father “to complete the UpToParents.org program and file [the]

      completion certificate with the Court prior to the hearing.” Id. at 4. The trial

      court had originally ordered the parties to complete that program in August

      2013, and Mother had filed her completion certificate with the trial court on

      August 26, 2013.


[4]   On March 24, 2014, three days before the hearing, Father filed a motion to

      continue the hearing in order to obtain new counsel. The trial court granted

      that motion and rescheduled the hearing for May 8, 2014. On May 7, a new

      attorney filed her appearance with the trial court on Father’s behalf and

      requested another continuance. The trial court granted that continuance and

      rescheduled the hearing for August 7. The trial court also ordered the parties to

      “submit all matters to mediation prior to the hearing[.]” Id. at 5.


[5]   The parties were unable to attend the scheduled mediation because Father’s

      attorney was ill. Accordingly, on August 6, Father moved to continue the

      hearing scheduled for August 7. The trial court granted that motion but stated




      1
       Father has not included a copy of that affidavit in the appendix on appeal. In fact, Father’s appendix is
      woefully deficient in that it includes only a copy of the Chronological Case Summary and the Decree of
      Dissolution. We remind Father’s counsel to abide by Appellate Rule 50(A)(2) in the future.

      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015              Page 3 of 22
      that “[n]o further continuances will be granted.” Id. at 6. The trial court

      scheduled the hearing for October 8.


[6]   On August 18, Father’s attorney filed a motion to withdraw, which the trial

      court granted. On September 17, the parties advised the trial court that

      mediation had “failed to result in a settlement.” Id. at 7. On October 6, two

      days before the scheduled hearing, Father filed a motion to continue, and

      Mother objected. The trial court denied that motion.


[7]   At the October 8 hearing on the dissolution decree and on Mother’s affidavit for

      citation, Mother was represented by counsel, but Father was pro se. At the

      conclusion of the hearing, the trial court asked the parties to submit child

      support worksheets and proposed orders. Father did not submit either a child

      support worksheet or a proposed order to the trial court. And on November 3,

      the trial court entered the final decree with the following relevant findings and

      conclusions:


              11. Petitioner shall complete the [UpToParents.org] workshop
              within seven (7) days of the date of this Decree and submit proof
              thereof to the Court[] or risk further proceedings for contempt of
              the Court’s Order.

              Child Custody—Physical

                                                      ***

              13. The parties agreed as a part of their provisional orders to
              [Mother]’s primary physical custody of the minor child, and the
              same has been maintained since that time.


      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 4 of 22
        14. [Mother] requests that the same arrangement continue
        following the dissolution of the parties’ marriage, and [Father]
        does not object thereto.

        15. Finding from the totality of the evidence presented that
        such an arrangement is in the best interests of the minor child,
        the Court places physical custody of the minor child [K.B.] with
        [Mother].

        Child Support

        16. Because the Court places the physical custody of [K.B.]
        with [Mother], the establishment of post-Decree child support is
        also appropriate.

        17. [Father] was employed as a manager during the course of
        the dissolution proceedings, first at a local Wendy’s Restaurant,
        and later at a Taco Bell restaurant in Grant County. [Father]
        testified that he was unemployed from sometime in June[] 2014,
        to sometime in August, 2014[] although his Facebook page
        (Exhibit “F”) indicates that he obtained the Taco Bell job
        sometime in June[] 2014.

        18. Despite having such employments [sic], [Father] testified
        that he voluntarily left both, and at the time of the final hearing
        had no current income source.[Footnote: [Father] testified that
        he “just obtained a job” at Kohl’s, in an undetermined position,
        for an undetermined wage, for an undetermined duration[,] and
        on an undetermined work schedule. The Court does not find
        such representation, as made, to be credible.]

        19. [Father] has sued his first employer and claims he was
        directed by his lawyer to quit his second employment in order to
        join the second employer as another Defendant in [Father]’s suit
        against the first.



Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 5 of 22
        20. In any event, it is clear that [Father] did not lose his
        employment(s) [sic] through no fault of his own, but rather, by
        virtue of his own volition. As such, attributing income at his
        previous income level is appropriate under the circumstances.

        21. [Mother]’s Exhibit “E,” a check for [Father’s] regular two
        (2) week payroll, established [Father]’s gross weekly wage in
        2013 near the time of the filing to be approximately $530.00.

        22. [Father] testified that his “take-home” wage was “a couple
        of hundred dollars higher than that evidenced by the Exhibit
        when he left Wendy’s and[,] when he left Taco Bell[,] was “a
        little more” than his ending wage at Wendy’s.

        23. However, despite having received discovery, multiple
        requests for compliance, an Order Compelling Compliance, and
        finally a Sanctions Order from the Court, [Father] failed to
        provide any proof as to the actual extent of his previous wages.
        [Father]’s refusal to comply with the rules governing discovery
        and the Court’s prior Order(s) do not form a basis for [Father]’s
        relief from the Court’s valuation of his gross income in the
        absence of evidence to the contrary.

        24. Based upon the foregoing, the Court finds the [Father]’s
        gross weekly wage should be attributed at $650.00 per week.

        25. [Mother] is employed by AT&T, earns an hourly wage of
        $12.40, with a guaranteed forty (40) hour work week. As long as
        she makes her goals—which she had since starting with AT&T,
        she is further guaranteed a monthly commission of thirteen
        hundred dollars ($1,300.00).

        26. Based upon the foregoing, the Court finds [Mother]’s gross
        weekly wage to be $800.00 per week.




Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 6 of 22
        27. [Mother] provides [K.B.] with employer-sponsored health
        insurance for which she pays one hundred forty-four dollars
        ($144.00) monthly.

        28. [Mother] pays her mother, with whom she lives, five
        hundred dollars ($500.00) monthly in order to watch [K.B.] while
        [Mother] works.

        29. As further elaborated upon hereinafter, [Father] should be
        afforded credit for parenting time pursuant to the Indiana
        Parenting Time Guidelines (hereinafter “the Guidelines”) and
        credited with ninety-eight (98) overnight visitations.

        30. Based upon all of the foregoing parameters and the
        attached Child Support Obligation Worksheet, [Father] shall pay
        to [Mother] for the support of said minor child the weekly sum of
        $121.00.

                                                ***

        Property Distribution

        45. [Father] and [Mother] have heretofore divided certain
        assets of the parties.

        46. Unless otherwise modified hereafter, [Father] and
        [Mother] shall each have as their separate personal property all
        furniture, household goods, personal clothing, jewelry and effects
        now [in] their respective possessions.

        47. Unless modified hereafter, each party shall further have as
        his/her separate personal property all insurance policies and
        accounts with financial institutions, which accounts exist in their
        individual names alone.

                                                ***


Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 7 of 22
        Motor Vehicles

        50. During the marriage, [Father]’s vehicle was repossessed
        for non-payment.

        51. At the time of separation, [Father] took the ’99 Pontiac
        Grand Prix which [Mother] brought into the marriage as a
        graduation gift from her parent. That automobile is now
        described as “broken.” [Father], who values the vehicle at
        between $700.00 and $1,500.00, desires to retain the vehicle and
        [Mother], reluctantly, does not want the vehicle back. [Father]
        shall retain [the] ’99 Pontiac Grand Prix and its value, and is
        responsible for any debt associated therewith. [Father] shall not
        utilize that vehicle to transport the minor child for parenting time
        unless and until it is adequately repaired.

        Furniture, Appliances and Household Goods

        52. Other than as already divided, or further specifically set
        over in this Decree, [Father] shall have as his separate property
        those items currently in his possession, as well as any boxes of
        [Father]’s personal effects in the basement of [Mother]’s parents’
        home.

        53. Other than as already divided, or further specifically set
        over in this Decree [Mother] shall have as her separate property
        those items currently in her possession, as well as the following
        specific item(s) of personalty currently in [Mother]’s possession:

        55” LED TV, Xbox, Xbox Kinect, Xbox controllers, Blue Ray
        3D DVD Player, and all associated accessories for each of those
        items, as well as Grandpa’s hand-made shelf[.]

        [Father] testified that these items were “well maintained” and the
        same should be provided to [Mother] undiminished in condition.



Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 8 of 22
        Debts

        54. The parties have substantial debt[s] which existed at the
        time of the filing, some of which are currently the subject of
        litigation and all of which are summarized as follows (amounts
        are approximations):

        Portfolio Recovery Associates v. Tiffany Boruff For GE Capital
        Retail Bank/HH Gregg (Cause No. 34C01-1404-CC-309)
        $1,430.00

        Law Office of David Sean Dufek/Tiffany Boruff For GE Money
        Retail Bank/HH Gregg $1,625.00

        Credit Collection Services/Cody & Tiffany Boruff For Allstate
        Property & Casualty $115.00

        Autumn Trace Apartments/Cody & Tiffany Boruff $1,500.00
        First National Collection Bureau/Cody Boruff For First Premier
        Bank $415.00

        Bull City Financial Solutions/Cody Boruff For Duke Energy
        $225.00

        Xfinity/Tiffany Boruff $145.00

        Allied Interstate/Tiffany Boruff For PNC Bank $720.00

        55. The two (2) GE obligations arise from the parties[’]
        purchase of the previously-distributed electronics. [Mother]
        requested the possession of those items and agreed that she
        should be responsible for the obligations associated therewith.
        Having awarded [Mother] the requested property, the Court
        agrees that this is equitable.

        56. The Allied Interstate debt arose from [Father]’s execution
        of a check on [Mother]’s account, when the account contained

Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 9 of 22
        insufficient funds. In describing how he came to execute the
        check, [Father] testified that [Mother] left her checkbook out and
        that [Father] “would pay all of the bills.” In reviewing the
        parties’ outstanding debts, the Court does not find such
        representation, as made, to be credible.

        57. [Father] acknowledged that he made no payment(s) with
        respect to any of the foregoing debt(s) during the pendency of the
        dissolution.

        58. Accordingly, [Father] shall assume and pay the following
        debts of the parties: Allstate Property & Casualty, Autumn Trace
        Apartments, First Premier Bank, Duke Energy, Xfinity and PNC
        Bank.

        59. [Mother] shall assume and pay the following debts of the
        parties: GE Capital Retail Bank and GE Money Retail Bank.

        Equal Distribution

        60. The Court, having considered the contribution of each
        spouse to the acquisition of the property, the extent to which the
        property was acquired by each spouse prior to the marriage, the
        economic circumstances of each spouse at the time the
        disposition of the property is to become effective, the conduct of
        the parties during the marriage as related to the disposition or
        dissipation of their property, and the earnings or earning ability
        of the parties as related to the final division of property[,] and
        final determination of the property rights of the parties, concludes
        that an equal division of the marital property between the parties
        is just and reasonable, and finds the same as set forth herein to be
        an equal distribution of the marital estate.

                                                ***




Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 10 of 22
        Affidavit [for] Citation

        62. The Court provisionally ordered [Father], based upon his
        agreement, to pay the sum of seventy-seven dollars ($77.00) per
        week in provisional child support.

        63. The Court finds the delinquency calculation provided by
        [Mother]’s counsel, a copy of which is attached hereto and
        incorporated herein by reference, to be a correct determination of
        [Father]’s arrearage: to the date of the final hearing [Father] had
        paid six hundred sixty-two dollars ($662.00) of the four thousand
        three hundred eighty-nine dollars ($4,389.00) owed—an amount
        less than twenty percent (20%).

        64. [Father] admitted that he was substantially delinquent and
        that he had been gainfully employed during the majority of the
        pendency, but stated that he could not pay the child support
        because he had “many other debts to pay.” As noted by the
        Court previously, [Father] was not paying any of the parties’
        joint debts. [Father] further admitted that since the separation he
        has been residing in his mother’s home, where [he] is provided
        with shelter, maintenance and a vehicle—all at no cost to him.

        65. The Court finds that [Father] did intentionally and
        willfully refuse to pay court-ordered child support when he had
        the ability to do so. The Court finds [Father] in indirect
        contempt of court as a consequence.

        66. The Court further finds that [Father] should be sentenced
        to ninety (90) days in jail without good time credit as a sanction
        for his indirect contempt. That sentence is suspended, but shall
        be imposed if [Father] fails to purge himself of his contempt as
        set forth hereinafter.

        67. In order to purge himself, [Father] shall do all of the
        following:


Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 11 of 22
        a.    Within no more than seven (7) days of the Court’s entry of
        this Decree, pay to the Clerk of the Howard County Courts
        (Child Support Division) the sum of one thousand dollars
        ($1,000.00);

        b.    Pay the weekly child support amount established by this
        Decree ($121.00) each and every week without fail;

        c.    Pay an additional weekly amount towards the reduction of
        [Father]’s arrearage in the sum of twenty-five dollars ($25.00)
        each and every week without fail;

        d.     Within no more than seven (7) days of the Court’s entry of
        this Decree, complete his portion of the preparation of the 2012
        state and federal income tax refund request as set forth below;
        and

        e.       Pay the attorney fees as ordered below.

                                                ***

        Attorney Fees

        75. Provisional attorney fees were reserved by the parties in
        the Agreed Provisional Orders.

        76. The Court’s findings above support an award of attorney
        fees against [Father], both with respect to the divorce-related
        issues generally, as well as with respect to the Citation-related
        issues.

        77. [Father] shall pay a portion of [Mother]’s final attorney
        fees in the amount of four thousand dollars ($4,000.00) as
        follows: $250.00 per month, commencing on the first day of
        November, and following the first day of every month thereafter
        until paid. Interest shall not accrue on the unpaid balance, nor
        shall it be treated as a judgment, except in default. [Father] is

Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 12 of 22
              reminded that the payment of attorney fees as set forth herein is
              also a continuing basis for the purging of [Father]’s indirect
              contempt of Court.


      Appellant’s App. at 12-24. This appeal ensued.2


                                       Discussion and Decision
                                              Standard of Review

[8]   The trial court here entered findings and conclusions to accompany its

      dissolution decree. However, it does not appear that either party requested

      such findings in accordance with Indiana Trial Rule 52(A). “In such a

      situation, the specific factual findings control only the issues that they cover,

      while a general judgment standard applies to issues upon which there are no

      findings.” Stone v. Stone, 991 N.E.2d 992, 998 (Ind. Ct. App. 2013). Not every

      finding needs to be correct, and even if one or more findings are clearly

      erroneous, we may affirm the judgment if it is supported by other findings or is

      otherwise supported by the record. Id. “We may affirm a general judgment

      with sua sponte findings upon any legal theory supported by the evidence

      introduced at trial.” Id. Sua sponte findings control as to the issues upon which

      the court has found, but do not otherwise affect our general judgment standard

      of review, and we may look both to other findings and beyond the findings to




      2
        On November 10, 2014, Father filed with the trial court a certificate of completion of the UpToParents.org
      program.

      Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015            Page 13 of 22
       the evidence of record to determine if the result is against the facts and

       circumstances before the court. Id.


[9]    When reviewing the accuracy of findings entered sua sponte, we first consider

       whether the evidence supports them. Id. Next, we consider whether the

       findings support the judgment. Id. We will disregard a finding only if it is

       clearly erroneous, meaning the record contains no facts to support it either

       directly or by inference. Id. We will not reweigh the evidence or judge witness

       credibility. Id. at 999. “A judgment also is clearly erroneous if it relies on an

       incorrect legal standard, and we do not defer to a trial court’s legal

       conclusions.” Id. at 998-99.


[10]   We note that Mother has not filed an appellee’s brief. When an appellee fails to

       submit a brief, we do not undertake the burden of developing the appellee’s

       arguments, and we apply a less stringent standard of review, that is, we may

       reverse if the appellant establishes prima facie error. Zoller v. Zoller, 858 N.E.2d

       124, 126 (Ind. Ct. App. 2006). This rule was established so that we might be

       relieved of the burden of controverting the arguments advanced in favor of

       reversal where that burden properly rests with the appellee. Wright v. Wright,

       782 N.E.2d 363, 366 (Ind. Ct. App. 2002).


                                      Issue One: Motion to Continue

[11]   Father first contends that the trial court abused its discretion when it denied his

       motion to continue the hearing on the dissolution petition and on Mother’s

       affidavit for citation. Under the trial rules, a trial court shall grant a

       Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 14 of 22
       continuance upon motion and “a showing of good cause established by

       affidavit or other evidence.” Ind. Trial Rule 53.5; Gunashekar v. Grose, 915

       N.E.2d 953, 955 (Ind. 2009). A trial court’s decision to grant or deny a motion

       to continue a trial date is reviewed for an abuse of discretion, and there is a

       strong presumption the trial court properly exercised its discretion. Gunashekar,

       915 N.E.2d at 955. A denial of a motion for continuance is an abuse of

       discretion only if the movant demonstrates good cause for granting it. Id.


[12]   Father contends that, “[w]ithout legal counsel, [he] was unprepared and ill[-]

       equipped to represent himself at the contested final hearing.” Appellant’s Br. at

       8. Thus, he maintains that the trial court abused its discretion when it denied

       his motion to continue. We cannot agree.


[13]   First, Father does not direct us to anything in the record showing that he

       supported his motion to continue with an affidavit or other evidence, as

       required by Trial Rule 53.5. Second, Father had more than six weeks from the

       time his attorney withdrew her appearance until the final hearing to obtain new

       counsel, but he did not do so. And Father does not describe what efforts he

       made, if any, to obtain new counsel during that time. The trial court did not

       abuse its discretion when it denied Father’s motion to continue the hearing.

       See, e.g., Gunshekar, 915 N.E.2d at 955 (holding trial court did not abuse its

       discretion in denying motion to continue trial where pro se defendants “said

       nothing to the trial judge to indicate whether they were diligent in trying to

       engage new counsel or whether they did nothing at all during the eight weeks

       after [their] attorney . . . withdrew”).

       Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 15 of 22
                                           Issue Two: Child Support

[14]   Father next contends that the trial court abused its discretion when it calculated

       his child support obligation. A trial court’s calculation of child support is

       presumptively valid. Young v. Young, 891 N.E.2d 1045, 1047 (Ind. 2008). We

       will reverse a trial court’s decision in child support matters only if it is clearly

       erroneous or contrary to law. Id. Again, a decision is clearly erroneous if it is

       clearly against the logic and effect of the facts and circumstances that were

       before the trial court. Id.


[15]   Father maintains that, in calculating his child support obligation, the trial court

       relied on a pay stub that “does not reflect [Father]’s current gross weekly

       income” and “there was no evidence at the final hearing as to what his pay

       from [his current job at] Kohl’s would be.” Appellant’s Br. at 9. And, citing

       Indiana Child Support Guideline 3(B)(2),3 Father asserts that “[t]he child

       support guidelines demand that verification of the income of both parties be

       provided.” Appellant’s Br. at 9. But Father ignores the fact that he did not

       comply with discovery orders regarding proof of his income, and, more

       importantly, he did not submit a child support worksheet to the trial court.


[16]   “Waiver is an intentional relinquishment of a known right involving both

       knowledge of the existence of the right and the intention to relinquish it.”




       3
         Child Support Guideline 3(B)(2) provides in relevant part that parents should document both their current
       and past income with paystubs or employer statements.

       Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015            Page 16 of 22
       Hamlin v. Sourwine, 666 N.E.2d 404, 409 (Ind. Ct. App. 1996). Here, at the

       conclusion of the final hearing, the trial court asked the parties to submit child

       support worksheets pursuant to Child Support Guideline 3(B)(1). But, while

       Mother submitted a worksheet, Father did not. And, while Father testified at

       the final hearing regarding his prior income, he presented no evidence regarding

       his current income. We hold that Father has waived this issue for our review.

       See Butterfield v. Constantine, 864 N.E.2d 414, 417 (Ind. Ct. App. 2007) (holding

       father waived challenge to child support order where he did not submit a child

       support worksheet to the trial court).


[17]   Waiver notwithstanding, the trial court based its child support order on the

       evidence presented at the final hearing and Mother’s child support worksheet.

       The Indiana Child Support Guidelines provide that if a parent is voluntarily

       unemployed or underemployed, child support shall be determined based on

       potential income. Ind. Child Support Guideline 3(A)(3). “A determination of

       potential income shall be made by determining employment potential and

       probable earnings level based on the obligor’s work history, occupational

       qualifications, prevailing job opportunities, and earning levels in the

       community.” Id. The purposes behind determining potential income are to

       “discourage a parent from taking a lower paying job to avoid the payment of

       significant support” and to “fairly allocate the support obligation when one

       parent remarries and, because of the income of the new spouse, chooses not to

       be employed.” Child Supp. G. 3 cmt. 2(c). A trial court has wide discretion

       with regard to imputing income to ensure the child support obligor does not


       Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 17 of 22
       evade his or her support obligation. Apter v. Ross, 781 N.E.2d 744, 761 (Ind. Ct.

       App. 2003), trans. denied.


[18]   Here, Father testified that he voluntarily left his employment at Wendy’s,

       where he was earning approximately $596 per week4 at the time he quit, and

       Taco Bell, where he was earning “a couple hundred dollars more” per paycheck

       than he was earning at Wendy’s. Tr. at 80. Father testified further that he had

       just obtained employment at Kohl’s, but he did not know what his pay or hours

       would be. The trial court imputed Father’s weekly income at $650, and Father

       has not shown that the court abused its considerable discretion in that regard.

       See Apter, 781 N.E.2d at 761. We cannot say that the trial court abused its

       discretion when it ordered Father to pay $121 weekly in child support.


                                        Issue Three: Marital Estate

[19]   Father next contends that the trial court abused its discretion when it divided

       the marital estate. In particular, Father maintains that he cannot afford to pay

       the debts assigned to him in the dissolution decree. The division of marital

       assets and liabilities lies within the sound discretion of the trial court, and we

       will reverse only for an abuse of that discretion. Keown v. Keown, 883 N.E.2d

       865, 868 (Ind. Ct. App. 2008). An abuse of discretion occurs when the trial

       court’s decision is clearly against the logic and effect of the facts and




       4
         Mother submitted one of Father’s Wendy’s paystubs showing that his weekly gross pay was $528.50, but
       he testified that, at the time he left that job, he was earning $1192 biweekly. Tr. at 46.

       Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015        Page 18 of 22
       circumstances presented. Id. When we review a challenge to the trial court’s

       division of marital property, we may not reweigh the evidence or assess the

       credibility of witnesses, and we will consider only the evidence most favorable

       to the trial court’s disposition of marital property. Id.


[20]   Here, the trial court divided the marital estate between the parties equally.

       Father does not contend that the trial court erred when it calculated the parties’

       assets and liabilities or that the court deviated from the presumptive equal

       division of the marital estate. Father’s sole contention is that the trial court

       abused its discretion “by requiring [him] to make payments, for which he does

       not have adequate income and does not have any other resource with which to

       comply with the court’s order.” Appellant’s Br. at 13. In essence, then, Father

       contends that the trial court should have awarded him more than fifty percent

       of the marital estate.


[21]   The trial court’s discretion in the disposition of marital property is subject to the

       statutory presumption for equal distribution. Doyle v. Doyle, 756 N.E.2d 576,

       578 (Ind. Ct. App. 2001). The presumption that an equal division of marital

       property would be just and reasonable may be rebutted by a party who presents

       relevant evidence, including evidence concerning the following factors, that an

       equal division would not be just and reasonable:


               (1) The contribution of each spouse to the acquisition of the
               property, regardless of whether the contribution was income
               producing.



       Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 19 of 22
        (2) The extent to which the property was acquired by each
        spouse:

                 (A) before the marriage; or

                 (B) through inheritance or gift.

        (3) The economic circumstances of each spouse at the time the
        disposition of the property is to become effective, including the
        desirability of awarding the family residence or the right to dwell
        in the family residence for such periods as the court considers just
        to the spouse having custody of any children.

        (4) The conduct of the parties during the marriage as related to
        the disposition or dissipation of their property.

        (5) The earnings or earning ability of the parties as related to:

                 (A) a final division of property; and

                 (B) a final determination of the property rights of the
                 parties.


Id. (quoting Ind. Code § 31-15-7-5). The statutory presumption must be

followed absent evidence that an equal division would not be just and

reasonable. Id. The party challenging the trial court’s property division must

overcome a strong presumption that the trial court complied with the statute

and considered evidence of the statutory factors. Id. We note that, while the

statute provides that marital property shall be divided “in a just and reasonable

manner,” the term “just” invokes a concept of fairness and of not doing wrong

to either party; however, “just and reasonable” does not necessarily mean equal



Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 20 of 22
       or relatively equal. Id. (quoting Swinney v. Swinney, 419 N.E.2d 996, 998 (Ind.

       Ct. App. 1981), trans. denied).


[22]   Here, Father’s sole contention on appeal is, in effect, that the trial court did not

       properly consider the parties’ economic circumstances at the time of the final

       hearing. But, again, Father did not comply with discovery or otherwise present

       evidence regarding his income at the time of the final hearing, and the

       undisputed evidence showed that he lived with his mother rent-free. Father’s

       bald assertion that he cannot afford to pay the debts assigned to him, without

       more, fails to demonstrate that the division of property, including the debts of

       the marriage, is unjust or unreasonable. The trial court did not abuse its

       discretion when it divided the marital estate.


                                             Issue Four: Attorney’s Fees

[23]   Finally, Father contends that the trial court abused its discretion when it

       ordered him to pay $4,000 of Wife’s attorney’s fees. In particular, Father

       maintains that the trial court did not take into account the parties’ relative

       economic resources. But, without regard to economic resources, once a party is

       found in contempt,5 the trial court has “the inherent authority to compensate

       the aggrieved party for losses and damages resulting from another’s

       contemptuous actions.” Adler v. Adler, 713 N.E.2d 348, 355 (Ind. Ct. App.

       1999) (quoting Crowl v. Berryhill, 678 N.E.2d 828, 832 (Ind. Ct. App. 1997)).




       5
           The trial court ordered the attorney’s fees as part of the contempt finding.


       Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 21 of 22
       Such inherent authority includes the award of attorney’s fees that were

       expended by a party in order to enforce a child support order and judgment.

       See Topolski v. Topolski, 742 N.E.2d 991, 996 (Ind. Ct. App. 2001). Here,

       because Father was in contempt for failure to pay child support, the trial court

       did not abuse its discretion when it awarded Mother $4,000 in attorney’s fees.


[24]   In sum, Father has not established prima facie error, and the trial court did not

       abuse its discretion with respect to the dissolution decree.


[25]   Affirmed.


       Baker, J., and Friedlander, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1412-DR-844| April 22, 2015   Page 22 of 22